Name: Commission Regulation (EEC) No 2693/80 of 21 October 1980 amending Regulation (EEC) No 2255/80 laying down detailed rules implementing the system of aid for the use of grapes, grape must and concentrated grape must for the manufacture of grape juice and fixing the amounts of aid for the 1980/81 wine-growing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 10 . 80 Official Journal of the European Communities No L 279 / 15 COMMISSION REGULATION (EEC) No 2693/80 of 21 October 1980 amending Regulation (EEC) No 225S/80 laying down detailed rules imple ­ menting the system of aid for the use of grapes , grape must and concentrated grape must for the manufacture of grape juice and fixing the amounts of aid for the 1980/81 wine-growing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organiza ­ tion of the market in wine ( ! ), as last amended by Regulation (EEC) No 1990/80 (2 ), and in particular Article 14a (4) thereof, Whereas Article 6 of Commission Regulation (EEC) No 2255/80 (3 ) provides that the application for aid and all the supporting documents must be submitted to the competent authority within 90 days after completion of processing ; whereas , in some cases , the grape juice so manufactured may be bottled or exported after that time ; whereas, in order not to prevent some operators from qualifying for the aid, provision should be made to allow some supporting documents to be submitted later ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Wine , HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2255/80 is hereby amended as follows : 1 . Article 6 is replaced by the following : 'Article 6 1 . Not later than 90 days after processing is completed , the processor shall submit an applica ­ tion for aid to the competent authority, accompa ­ nied by :  the copy of the declaration that he holds ,  except in the cases referred to in the first and second subparagraphs of paragraph 4, a copy or summary of the stock records referred to in Article 5 relating to the product in question ; the Member States may require that such copy or summary be stamped by an official inspector . 2 . Applications shall specify the quantity of product actually processed, which may not be less than 90 % of the quantity specified in the declara ­ tion , and the day when processing was completed . 3 . In cases as referred to in the first indent of Article 1 ( 1 ), applications shall also be accompa ­ nied by :  a copy of the invoice , showing, in respect of the product for which aid is requested, the quantity purchased and the price paid or to be paid by the processor,  a copy of the accompanying document covering transport of the product from the producer's premises to those of the processor. In cases as referred to in the second indent of Article 1 ( 1 ), the processor must furnish proof that the products for which aid is requested were :  in the case of grapes , grown in the Community,  in the case of grape must and concentrated grape must, wholly produced from grapes grown in the Community. 4 . In addition , where bottling of grape juice is carried out in the Community by a person other than the processor, the latter shall submit to the competent authority,  a declaration by the bottler that he has taken the grape juice over, indicating the date on which he did so,  a copy of any accompanying document drawn up for transport of the juice . If bottling was carried out outside the Community, the processor shall submit to the competent authority a copy of the accompanying document showing in box 23 the customs stamp certifying exportation . The supporting documents referred to in the first and second subparagraphs and the copy or summary referred to in the first indent of para ­ graph 1 shall be submitted not later than 90 days (!) OJ No L 54, 5 . 3 . 1979 , p. 1 . ( 2 ) OJ No L 195 , 29 . 7 . 1980 , p. 6 . ( 3 ) OJ No L 227, 29 . 8 . 1980 , p. 19 . No L 279/ 16 Official Journal of the European Communities 23 . 10 . 80 after the bottler has taken over the grape juice or after the grape juice has been exported , as appro ­ priate . 5 . In cases as referred to in the first subpara ­ graph of paragraph 4, the bottler shall keep stock records as prescribed in Title II of Regulation (EEC) No 1153/75 , showing :  the quantities of grape juice entering his prem ­ ises each day and the name and address of the processor,  the quantities of grape juice bottled each day,  the quantities of bottled grape juice leaving his premises each day and the name and address of each consignee .' 2 . Article 7 is replaced by the following : 'Article 7 The competent authority shall pay aid for the quan ­ tity of product actually processed not later than 90 days after receipt of all the supporting documents specified in Article 6 .' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 September 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 October 1980 . For the Commission Finn GUNDELACH Vice-President